           Case 1:20-cr-00333-LTS Document 101 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES,

        -v-                                                           No. 20 CR 333-LTS

RICARDO RUIZ-SALINAS,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

               The indictment in this matter includes one or more forfeiture allegations.
Pursuant to Rule 32.2(b) of the Federal Rules of Criminal Procedure, after a finding of guilt, the
Court must determine whether property is subject to forfeiture under the applicable statute and
enter a preliminary order of forfeiture if necessary.

               Accordingly, the Government is hereby directed to determine what property it
will seek to have forfeited and confer promptly with defense counsel to ascertain whether the
defense opposes the forfeiture sought. The Government must thereafter provide a proposed
preliminary order of forfeiture no later than two weeks before the scheduled sentencing date via
email to Chambers at SwainNYSDCorresp@nysd.uscourts.gov, with a copy served on defense
counsel.

                If the preliminary order is not on consent, the Government’s submission must be
accompanied by a description of the evidentiary basis for its forfeiture position and a statement
as to whether the parties believe that an evidentiary hearing is warranted pursuant to Rule
32.2(b)(1). Defense counsel will have one week following his or her receipt of the Government's
letter to respond.

        SO ORDERED.

Dated: New York, New York
       August 17, 2021


                                                                      __/s/ Laura Taylor Swain_________
                                                                      LAURA TAYLOR SWAIN
                                                                      Chief United States District Judge




RUIZ-SALINAS - RULE 32.2(B) ORD                            VERSION AUGUST 17, 2021                     1
